          Case 1:19-cv-01408-RDB Document 33-3 Filed 01/25/21 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                    Baltimore Division

 GREEN APPLE GROCERY AND
 DELI, LLC, ET AL

         PLAINTIFFS

 V.
                                                        Civil Case No.:1:19-cv-01408-RDB
 UNITED STATES DEPARTMENT OF
 AGRICULTURE; C/O SONNY
 PERDUE, in his official capacity as
 Secretary of the United States Department
 of Agriculture

         DEFENDANT


                     DECLARATION OF JESSIE LYONS CRAWFORD
                IN SUPPORT OF PLAINTIFFS REQUEST FOR DISCOVERY

         The Plaintiffs, Green Apple Grocery and Deli, LLC, and Malek Mohamed, an individual,

by and through their undersigned counsel hereby file this Declaration pursuant to Rule 56(d) of

the Federal Rules of Civil Procedure, and state that they are unable to fully present facts essentially

to justify their respective positions for the following reasons:

I, Jessie Lyons Crawford, am over the age of eighteen (18) and have personal knowledge of all

matters contained herein:

      1. I am counsel for Green Apple Grocery and Deli LLC (“Green Apple”) and Malek

         Mohamed (collectively, the “Plaintiffs”). I submit this declaration pursuant to Fed. R. Civ.

         P. 56(d) and in support of their opposition to Defendant’s motion to dismiss or in the

         alternative for summary judgment (“Motion to Dismiss”).

      2. The following reasons support deferral or denial of Defendant’s Motion to Dismiss in order

         permit the Plaintiff to conduct discovery necessary to permit it to justify its opposition.

                                                   1
    Case 1:19-cv-01408-RDB Document 33-3 Filed 01/25/21 Page 2 of 7



3. First, Plaintiffs needs to undertake discovery at this time because it could not do so during

   FNS SNAP administrative proceedings. This is true because no discovery is permitted

   therein. No depositions can be taken, no evidentiary hearings are scheduled, and no cross-

   examination of witnesses is possible during FNS administrative review proceedings.

   Moreover, FNS does not produce all responsive records related to a SNAP-related

   proceeding in its possession to a retailer, even when a FOIA Request is submitted; in those

   instances, FNS asserts one or more exemptions in response to all requests related to SNAP

   retailer proceedings.

4. The Plaintiffs have not been able to serve upon the Defendant a Request for Production of

   Documents or conduct depositions which in pertinent part seek the disclosure of categories

   of essential information needed by the Plaintiffs to present their case as discovery has not

   commenced in this matter pursuant to Rule 26. The categories of documents sought (and

   their importance) are stated below:

       a) All data, records, computer programs, algorithms, comparables, memoranda,

           pictures, and investigative reports utilized or relied upon by the Defendant in

           disqualifying the Plaintiffs from participating as a retail food store in the

           Supplemental Nutrition Assistance Program. As of this writing, Plaintiffs have

           never before been provided all the information upon which the original decision to

           disqualify them was made. The Plaintiffs cannot rebut the Defendant’s evidence

           without this information.

       b) All household data for any and all persons or participants that are listed in the

           Attachments to the Charging Letter, or the timeframe listed in the Charging Letter

           and encompassing the Attachments thereto. As of this writing, Plaintiffs have never



                                             2
Case 1:19-cv-01408-RDB Document 33-3 Filed 01/25/21 Page 3 of 7



     before been provided this information, and is unable to rebut the Defendant’s

     evidence.

  c) All transaction data for any store that the Plaintiff’s store was compared to for

     purposes of determining what transactions should be included in the Attachments

     to the Charging Letter. Plaintiffs expert would be required to conduct a data

     analysis to complete a comparison of “baseline” stores in order to determine

     whether or not the Plaintiffs were in fact operating outside normal range of

     transactions for similarly situated businesses. While summaries and bar graphs

     were selected for inclusion by the Defendant in is Administrative Record, the raw

     data was excluded.

  d) Any and all investigative reports pertaining to the Plaintiff and relating to the

     transactions set forth in the Charging Letter, to include, but not be limited to

     pictures, affidavits, notes, memoranda and communication. This information is

     very important to Plaintiffs defense as it seeks to identify any other investigations

     that the Department conducted into the Plaintiffs’ operations which may also show

     a pattern of regulatory compliance.

  e) Any and all statistical case studies upon which the Defendant based its finding of

     trafficking in the instant matter. The Defendant contends in the Administrative

     Review that the two ALERT patterns utilized by the Defendant in this matter are

     correlated to trafficking in SNAP benefits as a result of a Department data analysis.

     If the Defendant has a study/analysis that correlated the two, it would be a direct

     contradiction of what the Defendant has previously testified to.




                                       3
Case 1:19-cv-01408-RDB Document 33-3 Filed 01/25/21 Page 4 of 7



  f) Any and all investigative case studies upon which the Defendant based its finding

     of trafficking in the instant matter. The Defendant contends in the Administrative

     Review that the two ALERT patterns utilized by the Defendant in this matter are

     correlated to trafficking in SNAP benefits as a result of a Department data analysis.

     If the Defendant has a study/analysis that correlated the two, it would be a direct

     contradiction of what the Defendant has previously testified to.

  g) Any and all statistical case studies showing a link between “trafficking” as defined

     by the regulations in 7 C.F.R. §271.2 and “multiple transactions [that] were made

     from individual benefit accounts in unusually short time frames.” The Defendant

     contends in the Administrative Review that the two ALERT patterns utilized by the

     Defendant in this matter are correlated to trafficking in SNAP benefits as a result

     of a Department data analysis. If the Defendant has a study/analysis that correlated

     the two, it would be a direct contradiction of what the Defendant has previously

     testified to.

  h) Any and all statistical case studies showing a link between “trafficking” as defined

     by the regulations in 7 C.F.R. §271.2 and “excessively large purchase transactions

     made from recipient accounts. As previously noted, which bears repeating,

     Plaintiffs’ have never before received all the information upon which the original

     decision to disqualify them was based. The Plaintiffs cannot fully rebut the

     Defendant’s evidence without this information.

  i) Any and all statistical case studies showing a link between “trafficking” as defined

     by the regulations in 7 C.F.R. §271.2 and “the majority or all of individual recipient

     benefits were exhausted in unusually short periods of time.” As previously noted,



                                       4
Case 1:19-cv-01408-RDB Document 33-3 Filed 01/25/21 Page 5 of 7



     which bears repeating, Plaintiffs’ have never before received all the information

     upon which the original decision to disqualify them was based. The Plaintiffs

     cannot fully rebut the Defendant’s evidence without this information.

  j) Any and all internal memoranda, processes, guidelines, guide books, or other such

     documentation upon which the Defendant’s Analysts and Section Chiefs are to rely

     in evaluating charges of trafficking, sale of ineligible items, and issuance of credit

     in ALERT data based cases. As previously noted, which bears repeating, Plaintiffs’

     have never before received all the information upon which the original decision to

     disqualify them was based. The Plaintiffs cannot fully rebut the Defendant’s

     evidence without this information.

  k) Any and all training materials and documentation used for new employees in the

     position of USDA FNS Retailer Operation Division Analyst. As previously noted,

     which bears repeating, Plaintiffs’ have never before received all the information

     upon which the original decision to disqualify them was based. The Plaintiffs

     cannot fully rebut the Defendant’s evidence without this information.

  l) A copy of the FNS Standard Operating Procedures. As previously noted, which

     bears repeating, Plaintiffs’ have never before received all the information upon

     which the original decision to disqualify them was based. The Plaintiffs cannot fully

     rebut the Defendant’s evidence without this information.

  m) Any and all store evaluations, inspections, investigations, Retailer Investigation

     Branch reports, ALERT reports, ALERT data, and STARS data for any and all

     retailers to which the Plaintiff was compared. The data requested in this section

     includes information from January 2016-until the present date. As previously noted,



                                       5
    Case 1:19-cv-01408-RDB Document 33-3 Filed 01/25/21 Page 6 of 7



           which bears repeating, Plaintiffs’ have never before received all the information

           upon which the original decision to disqualify them was based. The Plaintiffs

           cannot fully rebut the Defendant’s evidence without this information. These

           documents will be helpful in ensuring that no relevant information or

           documentation relied on by the Defendants are discovered.

       n) Any and all reports, statistical analyses, memoranda and the like pertaining to the

           shopping habits of typical SNAP participant households which are the product of

           the Defendant’s studies since 2008. Plaintiffs’, upon information and belief,

           believes that additional studies were performed in 2016-2018; thus, this

           information is relevant to Plaintiffs being able to meet its burden in this case.

       o) Any and all documentary evidence upon which the Defendant intends to rely to

           support its case that the Plaintiff was trafficking in SNAP benefits. This category is

           a general request for any other documents which the Defendant’s may contend

           support their position and will be utilized herein.

       p) All curriculum vitae of any expert that the Defendant intends to list as a witness at

           trial.

       q) Specific personal identifying information, including name, address, phone number,

           and EBT card number is known by state agencies that issue EBT cards to SNAP

           beneficiaries. This information will be helpful in identifying the customers that the

           Defendant’s are stating received cash, in lieu, of food. This information is germane

           to Plaintiffs being able to meet their proof.

5. Furthermore, Plaintiffs also seeks to serve written discovery on the Defendant, to take the

   deposition, pursuant to Fed. R. Civ. P. 30(b)(6), of the FNS designee(s) with knowledge



                                              6
        Case 1:19-cv-01408-RDB Document 33-3 Filed 01/25/21 Page 7 of 7



       regarding its “Ineligible Firms” regulation, and to take the deposition of the FNS

       Administrative Review Officer (“ARO”) who issued the FAD. In addition, Plaintiff will

       seek to depose the ALERT System Administrator. This limited discovery is likely to

       uncover FNS’s issuance, guidance, communications, and other records relating to FNS’s

       “Ineligible Firms” regulation, including how, if at all, FNS interpreted the term “home

       consumption.” It is also likely to confirm that the Defendant has not reasonable evidence

       to support its charges that the Plaintiffs were trafficking food stamps.

   6. Additional depositions may be necessary for yet-to-be-identified SNAP participants to

       ascertain why they made the purchase that they did in the timeframe in which they were

       made. To date, all evidence pertaining to household preferences has been generic and

       limited to the personal knowledge of the Plaintiffs.


   For these reasons, the Plaintiffs are unable to fully respond to the Motion to Dismiss or, in the

Alternative for Summary Judgment filed by the Defendant in this Matter.

   I hereby swear and affirm that the foregoing statements are true and accurate to the best of my

knowledge and belief, and that this Declaration has been filed in good faith



                                                     /s/ Jessie Lyons Crawford
                                                     _______________________________
                                                     JESSIE LYONS CRAWFORD,
                                                     Counsel for Plaintiffs




                                                 7
